Citation Nr: 0424456	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  01-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from April 1968 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for a low back 
disability had not been received.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to his 
petition to reopen his previously disallowed claim for 
service connection for a low back disability.  In September 
2002, the Board determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a low back disorder had, in fact, been 
received.  The Board, thus, reopened this issue and then 
determined that additional evidentiary development was needed 
with regard to the de novo claim for service connection for a 
low back disability.  The requested development was completed 
to the extent possible, and the veteran's case was 
subsequently returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's low back disability pre-existed his period 
of active military duty, but increased in severity therein.  




CONCLUSION OF LAW

A low back disability, characterized by degenerative disease 
of the lumbosacral spine, was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for a low back disability.  This 
is so because the Board is taking action favorable to the 
veteran, and a decision at this point poses no risk of 
prejudice to the him.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Factual Background

A private medical record indicates that, in January 1967, the 
veteran underwent an excision of a pilonidal cyst.  
Approximately one-and-a-half months later in March 1967, the 
veteran's wound was found to have continued to be opened and 
draining.  

According to the service enlistment examination conducted in 
April 1968, the veteran reported having recently fallen from 
a truck and sustaining trauma to his lumbosacral spine and 
coccyx.  The examiner who conducted the enlistment evaluation 
noted that a physical examination demonstrated the presence 
of tenderness and that radiographic films were negative.  
Consequently, the examiner recommended that the veteran be 
accepted for military duty.  

Subsequent service medical records reflect treatment for 
right lower back pain with spasm in May 1968 and continued 
chronic low back pain on a monthly basis between June and 
August 1968.  Specifically, at the June 1968 treatment 
session, the veteran reported wearing a lumbosacral corset 
for the past five days.  A physical examination conducted at 
that time showed the ability to raise legs between 80 degrees 
and 90 degrees in the sitting position without complaints of 
back pain, restricted motion of spine in all planes secondary 
to pain, and some straightening of the lumbar lordosis.  

In July 1968, the veteran was instructed not to participate 
in movements such as crawling, stooping, running, jumping, or 
prolonged standing or marching.  While a previous profile 
included a level 1 limitation, the profile completed in July 
1968 resulted in a level 3 limitation.  

At an August 1968 treatment session, the veteran reported 
having experienced low back pain for the past three years and 
noticing a worsening of this symptom during his military 
basic training.  A physical examination conducted in August 
1968 demonstrated tenderness over most of the lower back 
(and, in particular, mostly over the L5-S1 area), an 
inability to bend forward, pain on movement of the back, and 
back on straight leg raising at 60 degrees.  The remainder of 
the evaluation was negative.  A diagnosis of chronic low back 
strain was made.  

At a mental hygiene consultation completed in September 1968, 
the veteran reported that, prior to military service, he was 
laid off of his clerical job due to absenteeism resulting 
from a hospitalization for "blood clots in the leg" and to 
back trouble.  At the discharge examination conducted in 
October 1968, the veteran noted that he had previously 
experienced, or was experiencing at that time, recurrent back 
pain.  He also stated that he had been having back problems 
for approximately four years.  The separation examination 
demonstrated that the veteran's spine was abnormal.  

According to relevant post-service medical records, in a 
January 1971 letter, a private chiropractor noted that he had 
treated the veteran for a low back problem since his 
discharge from service in 1968 and will continue to do so due 
to the veteran's ongoing low back symptomatology.  Also in 
the January 1971 letter, the chiropractor expressed his 
opinion, based on the veteran's subjective complaints as well 
as the objective examination findings, that the "basic cause 
of this problem is related to his Army service."  

Additional relevant VA and private post-service medical 
records reflect treatment for, and evaluation of, low back 
pain with left lower extremity radiculopathy; herniated 
nucleus pulposus of the lower lumbar spine; scoliosis of the 
right lumbar vertebrae; and degenerative disc disease at the 
L3-L4, L4-L5, and L5-S1 levels with associated disc bulges 
between September 1978 and November 1999.  In a letter dated 
in December 1999, a private physician noted that he was 
treating the veteran for chronic pain of his lumbar spine.  
The doctor also noted that he had reviewed the veteran's 
military records which reflected treatment for "this 
injury" and expressed his opinion that "the degenerative 
disease and herniated disc are connected to his tour of armed 
services and he [the veteran] continues to suffer the 
consequences of this [problem]."  

Subsequent VA and private medical records indicate treatment 
for, and evaluation of, chronic low back pain, intervertebral 
disc syndrome, and dextroscoliosis associated with 
degenerative joint disease between January 2000 and October 
2001.  At the personal hearing conducted at the RO before the 
undersigned Veterans Law Judge in February 2002, the veteran 
testified that he received low back treatment on multiple 
occasions during his active military duty.  Hearing 
transcript (T.) at 2-8.  

In a letter dated in March 2002, the private physician who 
had written the December 1999 letter explained that he has 
continued to treat the veteran for chronic lumbar spine pain 
and that he (the doctor) had reviewed "all [of the 
veteran's] available medical files," including his 
pre-service, service, and post-service medical reports.  The 
physician explained that the veteran's pre-service recurrence 
of a pilonidal sinus does not cause back problems and that 
the veteran's first documented evidence of back pathology is 
found in his service medical records.  Further, the doctor 
noted that the veteran's service medical records indicate, at 
first, no restrictions regarding physical impairments but 
then showed multiple instructions stipulating many physical 
restrictions.  Based on this in-service evidence, the doctor 
express his opinion that the veteran "indeed incurred trauma 
to . . . [his] back, probably a herniated disc," that "his 
degenerative disease and herniated discs are secondary to his 
tour of [the] armed services, and [that] he continues to 
suffer the consequences of this."  

Thereafter, in March 2004, the veteran underwent a VA spine 
examination.  At that time, he reported that he was 
discharged from active military duty due to his back 
disability and that, since his separation from service, he 
has continued to experience back problems.  The examiner 
noted that he had reviewed the veteran's record, including 
his medical history.  Also in the examination report, the 
examiner noted that magnetic resonance imaging previously 
completed on the veteran's lumbar spine in 1997 showed 
considerable degenerative joint disease of the lumbar spine 
with some bulging of the L5 and S1 discs.  

The examiner noted that, according to the service medical 
records, the veteran complained of pre-existing lumbosacral 
pain at the time of his service induction examination and 
that he was unable to perform exercises during basic training 
and was, in fact, limited in participating in military 
duties, which resulted in his subsequent discharge from 
active duty after approximately seven months of service.  The 
examiner concluded that "[t]his would have to be considered 
. . . an aggravation of . . . [the veteran's] previous 
history of lumbosacral discomfort and pain."  

Additionally, the examiner noted that post-service medical 
records reflected continuing back discomfort involving the 
lumbosacral spine.  Furthermore, the examiner expressed his 
opinion that the veteran's back problems "could only be 
related to his service."  The examiner specifically stated 
that, in his opinion, the veteran had "preexisting back 
problems prior to entering . . . service . . . [and that 
there symptoms] were aggravated by his basic training and 
military exercises in the service . . . [and subsequently] 
result[ed] . . . in further discomfort."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2003).  

The Court has held that "the presence of a ratable increase 
in disability at separation would be conclusive of an 
in-service increase in disability."  Hensley v. Brown, 
5 Vet. App. 155, 163 (1993).  However, the absence of a 
ratable in-service increase would not rule out a finding of 
an increase in disability.  Id. at 163.  

At the service enlistment examination conducted in April 1968 
in the present case, the veteran reported having recently 
fallen from a truck and sustaining trauma to his lumbosacral 
spine and coccyx.  Although relevant X-rays taken at the time 
of the enlistment evaluation were normal, a physical 
examination demonstrated the presence of tenderness.  The 
Board acknowledges that the examiner who conducted the 
enlistment examination recommended that the veteran be 
accepted for military duty.  However, given the veteran's 
report as well as the objective service-entry finding of 
tenderness, the Board concludes that the presumption of 
soundness does not attach to the veteran.  

Based on a review of the record, the Board finds that the 
evidence obtained from the in-service and post-service 
examination reports indicates an increase in the underlying 
pathology of the veteran's pre-existing low back disorder.  
In this regard, the Board notes that subsequent service 
medical records reflect treatment for numerous complaints of 
chronic low back pain between May and August 1968.  During 
this time, the veteran was found to wear a lumbosacral corset 
periodically.  Physical examinations demonstrated restricted 
range of motion of the lumbar spine in all planes secondary 
to pain, tenderness over most of the lower back (and, in 
particular, mostly over the L5-S1 area), and some 
straightening of the lumbar lordosis.  In July 1968, the 
veteran was instructed not to participate in movements such 
as crawling, stooping, running, jumping, or prolonged 
standing or marching, and his physical profile was increased 
from a previously assigned level 1 limitation to a level 3 
limitation.  Also, the October 1968 discharge examination 
included the veteran's complaints of recurrent back pain as 
well as an objective evaluation finding that the veteran's 
spine was abnormal.  

Significantly, medical professionals who have commented on 
the etiology of the veteran's low back disability have 
associated his current lumbar spine diagnoses with his 
military duty.  In particular, the private chiropractor who 
reported in the January 1971 letter that he had treated the 
veteran for low back problems since discharge from service 
and would continue to do so also expressed his opinion that 
the "basic cause of this problem is related to his [the 
veteran's] Army service."  

Furthermore, a private physician who has treated the veteran 
for chronic pain of his lumbar spine concluded in December 
1999 (based upon a review of the veteran's military records) 
that "the degenerative disease and herniated disc are 
connected to his tour of armed services and he [the veteran] 
continues to suffer the consequences of this [problem]."  
This same doctor reiterated this conclusion in March 2002.  
In particular, the physician stated that the veteran's 
"degenerative disease and herniated discs are secondary to 
his tour of [the] armed services, and [that] he continues to 
suffer the consequences of this."  

Also, the examiner who conducted the VA spine examination in 
March 2004 concluded, after reviewing the veteran's medical 
records and examining his spine, that the veteran's current 
back problems "could only be related to his service."  In 
support of this conclusion, the examiner cited the pertinent 
post-service medical records reflecting continued treatment 
for, and evaluation of, low back pathology since separation 
from active duty.  

Given the unrebutted medical opinions associating the 
veteran's in-service low back problems with his post-service 
low back diagnosis, the Board concludes that the evidence 
supports the finding that the veteran's preexisting low back 
disability was aggravated beyond its natural progression 
during his active military duty.  Consequently, the Board 
finds that service connection for degenerative disease of the 
lumbosacral spine is warranted.  


ORDER

Service connection for a low back disability, characterized 
as degenerative disease of the lumbosacral spine, is granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



